                    Case 20-13949-PDR         Doc 20     Filed 06/29/20     Page 1 of 6




                               UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  FORT LAUDERDALE DIVISION

In re:                                                           Case No. 20-13949-BKC-PGH

IRIS ISABEL MORRELL
SS# XXX-XX-8679

           Debtor
                                   /

              TRUSTEE, SCOTT N. BROWN’S (I) OBJECTION TO DEBTOR’S
           CLAIMED HOMESTEAD EXEMPTION AND (II) MOTION TO COMPEL
                  TURNOVER OF POST-PETITION RENTAL INCOME

           Scott N. Brown, as Chapter 7 trustee of the Bankruptcy Estate of Iris Isabel Morrell (the

“Trustee”), through counsel and pursuant to 11 U.S.C. §§ 105, 522, 541 and 542, and Federal Rule

of Bankruptcy Procedure 4003, files his (I) Objection to Debtor’s Claimed Homestead Exemption

(the “Objection”) and (II) Motion to Compel Turnover of Post-Petition Rental Income (the

“Motion to Compel”), and in support thereof, states as follows:

                               I. SUMMARY OF REQUESTED RELIEF
           1.       The Trustee seeks entry of an order: (a) determining that the Debtor is not entitled

to exempt that portion of her Claimed Homestead Property (defined below) that is being rented to

a non-family member for $1,000.00/month; (b) determining that the post-petition rental income is

property of the Estate pursuant to 11 U.S.C. § 541 and subject to turnover pursuant to 11 U.S.C. §

542; (c) compelling the Debtor to immediately turn over the post-petition rental income to the

Trustee; and (d) directing the Debtor not to spend or otherwise dissipate the post-petition rental

income pending a ruling on the instant Objection and Motion to Compel Turnover.

           2.       As detailed below, at the Section 341 Meeting of Creditors (the “341 Meeting”),

the Debtor testified that she rents a portion of her Claimed Homestead Property to a non-family




00610193.DOCX
                Case 20-13949-PDR         Doc 20      Filed 06/29/20    Page 2 of 6
                                                                       Case No. 20-13949-BKC-PGH


member for $1,000.00/month and has been doing so for nearly ten (10) years. The rental income

is reflected on Line 8 of Schedule “I.”

           3.   Accordingly, the Trustee asserts that: (a) the Debtor is not entitled to exempt that

portion of the Claimed Homestead Property that is being rented; and (b) all post-petition rental

income is property of the Estate and subject to turnover. The Trustee is cognizant of the Debtor’s

financial condition and as a result, attempted in good faith to negotiate a consensual resolution of

the relief sought herein, to no avail.

                                         II. BACKGROUND

           4.   This case commenced with the filing of a voluntary Chapter 7 bankruptcy petition

by the Debtor, Iris Isabel Morrell (the “Debtor”) on March 25, 2020 (the “Petition Date”). Shortly

thereafter, Scott N. Brown was appointed as Chapter 7 trustee of the Debtor’s bankruptcy estate

(the “Estate” or the “Bankruptcy Estate”).

           5.   The 341 Meeting was held and concluded on April 29, 2020.

           6.   Accordingly, the original deadline for the Trustee to file objections to the Debtor’s

claimed exemptions was May 29, 2020.

           7.   On May 29, 2020, this Court entered its Agreed Order Granting Trustee, Scott N.

Brown’s Agreed Ex Parte Motion to Enlarge Time to File Objections to Debtor’s Claimed

Exemptions (ECF No. 17) which enlarged the deadlines for the Trustee to file objections to the

Debtor’s claimed exemptions up to and through June 29, 2020.

The Claimed Homestead Property and the Post-Petition Rental Income

           8.   Line 1.1 of the Debtor’s Schedule “A/B” lists her interest in the real property

located at 6041 N.E. 5th Avenue, Fort Lauderdale, FL 33334 (the “Claimed Homestead Property”)

with a scheduled value of $281,551.00.



00610193.DOCX                                     2
                 Case 20-13949-PDR        Doc 20      Filed 06/29/20    Page 3 of 6
                                                                       Case No. 20-13949-BKC-PGH


           9.    The Claimed Homestead Property is claimed as exempt on Schedule “C” pursuant

to Florida’s Constitutional Homestead Exemption as well as Fla. Stat. 222.01 & 222.02.

           10.   Schedule “D” reflects a $96,365.00 mortgage loan in favor of Chase Mortgage

secured by the Claimed Homestead Property.

           11.   Schedule “I” reflects that the Debtor derives $1,000.00 per month in rental income,

which the Debtor testified was from the rental of a portion of the Claimed Homestead Property to

a non-family member. The Debtor testified that she has been renting a portion of the Claimed

Homestead Property for approximately ten (10) years.

           III. OBJECTION TO DEBTOR’S CLAIMED HOMESTEAD EXEMPTION

           12.   The caselaw is clear that the homestead exemption only extends to that portion of

the property which a debtor uses as his or her residence and cannot include any portion which is

rented to and occupied by a third party or used by the third party as his own business. See, e.g., In

re Nofsinger, 221 B.R. 1018 (Bankr. S.D. Fla. 1998), In re Wierschem, 152 B.R. 345, 349 (Bankr.

M.D. Fla. 1993).

           13.   Accordingly, the Trustee asserts that the Debtor is not entitled to exempt that

portion of the Claimed Homestead Property that is rented to the non-family tenant, and objects to

the claimed exemption of the Claimed Homestead Property. And because it appears that the

Claimed Homestead Property is not divisible, the Trustee asserts that the only remedy is a sale of

the Claimed Homestead Property by the Trustee with an apportionment of the sale proceeds.

    IV. MOTION TO COMPEL TURNOVER OF POST-PETITION RENTAL INCOME

           14.   The post-petition income derived from the rental of the Claimed Homestead

Property - $1,000.00 per month - is property of the Estate pursuant to 11 U.S.C. § 541, and subject

to turnover pursuant to §11 U.S.C. § 542.



00610193.DOCX                                     3
                 Case 20-13949-PDR        Doc 20      Filed 06/29/20     Page 4 of 6
                                                                        Case No. 20-13949-BKC-PGH


           15.   Accordingly, the Trustee seeks entry of an order compelling the Debtor to

immediately turn over all post-petition rental income.

           WHEREFORE, Scott N. Brown, as Chapter 7 trustee of the Bankruptcy Estate of Iris

Isabel Morrell, respectfully requests this Honorable Court enter an Order: (1) sustaining the instant

Objection; (2) granting the instant Motion to Compel Turnover; (3) determining that the Debtor is

not entitled to exempt that portion of the Claimed Homestead Property that is rented to the non-

family tenant; (4) determining that the post-petition rental income is property of the Estate pursuant

to 11 U.S.C. § 541 and subject to turnover pursuant to §11 U.S.C. § 542; (5) directing the Debtor

to immediately turn over the post-petition rental income; (6) directing the Debtor not to spend or

dissipate the post-petition rental income pending a ruling on the Objection and Motion to Compel

Turnover; (7) authorizing the Trustee to sell the Claimed Homestead Property and apportion the

sale proceeds; and (8) granting such other and further relief as this Court deems just and proper.


                                                      Respectfully submitted,

                                                      BAST AMRON LLP
                                                      Counsel for the Trustee, Scott N. Brown
                                                      SunTrust International Center
                                                      One Southeast Third Avenue, Suite 1400
                                                      Miami, Florida 33131
                                                      Telephone: 305.379.7904
                                                      Facsimile: 305.379.7905
                                                      Email: sbrown@bastamron.com

                                                      By:/s/ Scott N. Brown
                                                      Scott N. Brown, Esq. (FBN 663077)




00610193.DOCX                                     4
                 Case 20-13949-PDR       Doc 20     Filed 06/29/20   Page 5 of 6
                                                                     Case No. 20-13949-BKC-PGH


                                 CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that a true and correct copy of the foregoing has been served this

29th day of June, 2020 as follows.

VIA CM/ECF

     •     Taji S Foreman tforeman@kahaneandassociates.com,
           bkecf@kahaneandassociates.com;mgranger@kahaneandassociates.com;5456272420@fil
           ings.docketbird.com
     •     Conwade D. Lewis vwlewis@aol.com
     •     Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov

VIA U.S. MAIL

Please see attached mailing matrix.

                                                    /s/ Scott N. Brown
                                                    Scott N. Brown, Esq.




00610193.DOCX                                   5
                                   Case 20-13949-PDR               Doc 20          Filed 06/29/20     Page 6 of 6
Label Matrix for local noticing                        JPMorgan Chase Bank, National Association            Bank of America
113C-0                                                 Kahane & Associates, P.A.                            4909 Savarese Circle
Case 20-13949-PGH                                      c/o Taji Foreman, Esq.                               Fl1-908-01-50
Southern District of Florida                           8201 Peters Rd # 3000                                Tampa, FL 33634-2413
Fort Lauderdale                                        Plantation, FL 33324-3292
Mon Jun 29 16:14:18 EDT 2020
Capital One                                            Chase Mortgage                                       Comenity Bank/Dots
Attn: Bankruptcy                                       Chase Records Center/Attn: Correspondenc             Attn: Bankruptcy
Po Box 30285                                           Mail Code LA4 5555 700 Kansas Ln                     Po Box 182125
Salt Lake City, UT 84130-0285                          Monroe, LA 71203                                     Columbus, OH 43218-2125


Midland Funding                                        Midland Funding LLC                                  Navient
Attn: Bankruptcy                                       PO Box 290335                                        Attn: Bankruptcy
350 Camino De La Reine Ste 100                         Tampa, FL 33687-0335                                 Po Box 9640
San Diego, CA 92108-3007                                                                                    Wilkes-Barre, PA 18773-9640


Navy FCU                                               Navy Federal Credit Union                            Navy Federal Credit Union
Attn: Bankruptcy Dept                                  Attn: Bankruptcy                                     Attn: Bankruptcy Dept
Po Box 3000                                            Po Box 3000                                          Po Box 3000
Merrifield, VA 22119-3000                              Merrifield, VA 22119-3000                            Merrifield, VA 22119-3000


Navy Federal Cu                                        Office of the US Trustee                             One Advantage LLC
Attn: Bankruptcy                                       51 S.W. 1st Ave.                                     PO Box 025437
Po Box 3000                                            Suite 1204                                           Miami, FL 33102-5437
Merrifield, VA 22119-3000                              Miami, FL 33130-1614


(p)PORTFOLIO RECOVERY ASSOCIATES LLC                   Portfolio Recovery Associates LLC                    Synchrony Bank/ JC Penneys
PO BOX 41067                                           c/o Pollack & Rosen PA                               Attn: Bankruptcy
NORFOLK VA 23541-1067                                  806 Douglas Rd #200                                  Po B 965064
                                                       Coral Gables, FL 33134-2082                          Orkando, FL 32896-5064


TD Bank USA NA                                         Target                                               Conwade D. Lewis Esq.
c/o RAS LaVrar LLC                                     c/o Financial & Retail Srvs                          3500 N State Rd 7 Ste#440
1133 S University Dr 2nd FL                            Mailstop BT POB 9475                                 Lauderdale Lakes, FL 33319-5627
Plantation, FL 33324-3303                              Minneapolis, MN 55440-9475


Iris Isabel Morrell                                    Scott N Brown
6041 NE 5 Ave                                          1 SE 3 Ave #1400
Ft Lauderdale, FL 33334-1942                           Miami, FL 33131-1708




                     The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                     by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Portfolio Recovery                                     End of Label Matrix
Attn: Bankruptcy                                       Mailable recipients    22
120 Corporate Blvd                                     Bypassed recipients     0
Norfold, VA 23502                                      Total                  22
